IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
JUAN CARLOS SANCHO GARCIA,
Petitioner,
V. Civil Action No. 3:19CV590
JEFFREY CRAWFORD,

Respondent.

MEMORANDUM OPINION

By Memorandum Order entered on August 29, 2019, the Court served Petitioner’s 28
U.S.C. § 2241 petition on the United States. On September 6, 2019, the United States Postal
Service returned the August 29, 2019 Memorandum Order to the Court marked. “RETURN TO
SENDER” and “Released.” (ECF No. 3 at 1.) Since that date, Petitioner has not contacted the
Court to provide a current address. Petitioner’s failure to contact the Court and provide a current
address indicates his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b).
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

y | Qf

M. Hannah ve i Y
Date: September |o 2014 United States' District Judge
Richmond, Virginia
